Title: Thomas Boylston Adams to William Cranch, 25 April 1794
From: Adams, Thomas Boylston
To: Cranch, William


          
            My dear William
            Philadelphia April 25— 94.
          
          This day I had the pleasure to receive by our Friend Mr White your obliging favor of the 12th: inst; your other favors by private hands have also reached me; you have the luck of discovering private opportunities of Conveyance, while I am obliged to omit writing or send my letters Pr Post— I insist that when I send you a letter for which you are taxed with postage in return your next letter shall come with the same incumbrance, for I am one of those who admire reciprocity, & unless you agree to this plan I shall desist from being a punctual correspondent. To be sure I would not omit a private opportunity for the sake of sending by Post, but when I received a letter it should be speedily answered, whether a private conveyance occurred or not. I am happy in the introduction of Mr: J Greenleaf to my acquaintance; I had long known him by reputation, & even felt my self acquainted with him, before this last revival; but as several years have intervened since my first seeing him, a new introduction was necessary, not to refresh my memory as to his person, but to inform us both that we were before acquainted. Partaking the disposition of the family of which he is a member, he must be amiable, and if a countenance ever spoke benevolence, it is such an one as his. Our friend Mr: White seems to me rather sober, thoughtful, & gloomy at times; but the nature of his errand I presume from its novelty carries something with it to inspire apprehension. I have derived much pleasure however from his Company, and have only to regret that you could not conveniently attend him to this Place— You gave me a hint in one of your Letters that I might possibly see you, & I had no small dependence upon the prospect; however when I lament the disapointment, I should be doubly unhappy if the cause of your detention did not afford some satisfaction; happy shall I esteem myself when the plea of business in the Professional line may be urged with propriety in Bar of Expeditions of the pleasureable kind in which I may incline to partake.
          
          I have however time enough upon hand to take a journey into the interior parts of this State upon a Circuit with the Supreme Court, in which I am not yet allowed to plead— Tomorrow (28—) I sett off I regret that Mr White did not sooner arrive, that I might have passed more time with him.
          Pray my dear Coz—when does your turn arrive to be manacled with Hymen’s Chains. I presume you mean to give me timely notice, that I may wish you all the happiness this life affords in such a State— You, & if not too presumptuous to name my self in such good company I will say, I, have hitherto governed my self by the maxims of cautious prudence, O! may She never forsake us; but conducted by her wise directions may our wishes ever conform to circumstances, and our pleasures take every latitude, but that of excess.
          This letter will probably be rather out of date when it reaches you, but I could not suffer Mr White to return with out a few lines— When I return from my Journey I will give you some account of it; ’till then receive the warmest affection / of your Friend & / Brother
          
            Thomas B Adams
          
          
            PS Remember me to our Unckle’s family— I may sometimes omit to express, but my love is allways implied in my letters to you— Miss H—— is not forgotten
          
        